        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


  FEDERAL TRADE COMMISSION,                             Case No. 1:20-cv-3538

          Plaintiff,

  v.

  RAGINGBULL.COM, LLC, et al.,

          Defendants.


               DEFENDANT KYLE W. DENNIS’S EMERGENCY MOTION
                         FOR A PROTECTIVE ORDER

       Defendant Kyle W. Dennis respectfully submits this emergency motion for a protective

order to halt the FTC’s improper attempt to conduct a deposition of Mr. Dennis in violation of the

Court’s temporary restraining order (the “TRO”).

       On February 3, 2021, the Court adjourned the preliminary injunction hearing (the “PI

hearing”) from February 5 to March 19 to permit Raging Bull, the FTC, and the Temporary

Receiver the opportunity to explore a business plan for Raging Bull to continue as a going concern.

The Court recognized that the adjournment placed a significant burden on Mr. Dennis, who is

subject to the ongoing asset freeze throughout the duration of the adjournment, but who has no

role in the business plan efforts of the other parties because he is only an employee of Raging Bull

(and not an owner or a manager).

       Prior to that adjournment (which occurred two days before the then-scheduled PI hearing),

the FTC did not seek to depose Mr. Dennis or any of his fellow “gurus.” Declaration of Sabina

Mariella (“Mariella Decl.”) ¶ 5. Indeed, the FTC did not even seek the depositions of Messrs.

Bond or Bishop, who are the actual owners and managers of Raging Bull. Presumably that was
        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 2 of 14



because the limited expedited discovery permitted by the TRO was narrowly circumscribed to “(1)

the nature, location, status, and extent of Defendants’ Assets; (2) the nature, location, and extent

of Defendants’ business transactions and operations; (3) Documents reflecting Defendants’

business transactions and operations; or (4) compliance with [the TRO].” [ECF No. 64 at XXV,

p.30.] Those topics had already been addressed through multiple avenues. For example, Mr.

Dennis supplied the FTC with a detailed financial disclosure that outlined his personal assets. That

submission was supported by over 2,500 pages of documentation (and the other Defendants made

similar submissions). Then, on February 1, the Temporary Receiver requested that Mr. Dennis sit

for an interview on these same topics. Mariella Decl. ¶ 3. Prior to that, the Temporary Receiver

had interviewed Messrs. Bond and Bishop, as well as other Raging Bull “gurus.” Mr. Dennis

agreed to sit for such an interview with the Temporary Receiver on February 4, the day before the

PI hearing, but the Temporary Receiver agreed to reschedule the interview in light of the

adjournment of the PI hearing. Id. The results of those interviews were—and will be—shared

with the Court via the Temporary Receiver’s reports.

       It was only after the Court adjourned the hearing that the FTC decided that it would be to

its tactical advantage to take Mr. Dennis’s deposition. Id. ¶ 5. Given the prior procedural history

set forth above, the FTC’s ploy is apparent simply from its timing. But the Court need not infer

the FTC’s motives as it has clearly stated its reasons to depose Mr. Dennis in an e-mail to Mr.

Dennis’s counsel as follows:

       In your motion for live testimony, you also stated that Mr. Dennis intends to
       “further expand upon what is set forth in his prior declarations and address the new
       evidence attached to the FTC’s reply brief,” which you contend is a “combination
       of cherry picked, out-of-context, and non-representative communications.” We
       intend to question the witness on these matters . . .
Mariella Decl. Ex. A at 1. This is plainly improper. The FTC’s litigation tactics have no bearing

whatsoever on the purpose of the TRO and appear to be an effort by the FTC to place undue burden


                                                 2
        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 3 of 14



and expense on Mr. Dennis to dissuade him from presenting live testimony to the Court. The FTC

is improperly seeking to pre-litigate the PI hearing, while no defendant is permitted to conduct any

similar discovery prior to the hearing. Indeed, this is not only an early “merits” deposition – but,

as made clear by the FTC’s own admission, a tactical maneuver aimed at fishing for

cross-examination material for the PI hearing. That not only violates the TRO, but it is also

patently unnecessary and unfair to Mr. Dennis. Unlike Mr. Dennis, the FTC has access to all of

Raging Bull’s records, including emails and documents pertaining to Mr. Dennis. They also have

the benefit of Mr. Dennis’s declarations, the Temporary Receiver’s initial report, and whatever

information they have gathered as part of their lengthy investigation and they will have the ability

to cross-examine him at the hearing next month. Mr. Dennis should not be made to sit for a

deposition that exceeds the bounds of this Court’s TRO and whose only apparent purpose is to

shore up the FTC’s PI litigation strategy. Accordingly, Mr. Dennis respectfully requests a

protective order either (a) quashing the FTC’s notice of deposition and ordering that any expedited

deposition may cover only topics permitted by the expedited discovery provision of the TRO and

cannot cover topics solely relevant to the merits of the FTC’s claims or Mr. Dennis’s defenses,

such as Mr. Dennis’s past role and responsibilities at Raging Bull or (b) ordering that Mr. Dennis’s

expedited deposition is subject to the limitations and conditions set forth in Rule 30(a)(2) of the

Federal Rules of Civil Procedure, meaning that Mr. Dennis cannot be deposed twice and that the

deposition will count towards the FTC’s ten-deposition limit, and permitting all parties to conduct

reciprocal discovery in preparation for the PI hearing.

                                 RELEVANT BACKGROUND

       On December 7, 2020, the FTC filed a Complaint and emergency motion for a TRO against

Mr. Dennis, his employer RagingBull.com, LLC, and others. [ECF Nos. 1, 2.] The FTC sought a




                                                 3
        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 4 of 14



TRO to “stop Defendants’ deceptive business practices and preserve assets for potential redress to

consumers.” [ECF No. 2-1 at 2.] Accordingly, the FTC’s proposed TRO contained provisions

prohibiting allegedly unlawful business practices, appointing a Temporary Receiver of the entity

Defendants, freezing each Defendant’s assets, requiring each Defendant to submit detailed

financial disclosures to the FTC, and granting the FTC and Temporary Receiver leave to conduct

expedited discovery and to access Defendants’ business premises. [ECF No. 2-2.] The FTC

contended in its supporting brief that expedited discovery was “necessary and proper” “[t]o

facilitate the FTC’s and the receiver’s efforts to locate and secure relevant documents and assets

wrongfully obtained from Defendants’ unlawful activities,” citing a “substantial risk of asset

dissipation and document destruction.” [ECF No. 2-1 at 54–55.] The FTC did not request or

indicate an intent to conduct expedited discovery on the merits of its claims to prepare for a

preliminary injunction hearing. Nor did the FTC request expedited discovery on Mr. Dennis’s (or

any other individual Defendant’s) role or responsibilities at Raging Bull.

       The Court granted the FTC’s proposed TRO the next day before the Defendants were

afforded an opportunity to respond and scheduled a preliminary injunction hearing for January 13,

2021, which was later adjourned to February 5, 2021. [ECF Nos. 21, 64, 104.] The TRO’s

expedited discovery provision allows the FTC and Receiver

       to conduct limited expedited discovery for the purpose of discovering: (1) the
       nature, location, status, and extent of Defendants’ Assets; (2) the nature, location,
       and extent of Defendants’ business transactions and operations; (3) Documents
       reflecting Defendants’ business transactions and operations; or (4) compliance with
       this Order.
[ECF No. 64 at XXV, p.30 (emphasis added).] Thus, by its plain terms, and in accordance with

the FTC’s representations about what types of expedited discovery are “necessary and proper,” the

expedited discovery provision allows for only discovery to assist in locating and securing relevant

documents and assets and does not contemplate unrestrained, early discovery on the merits of the


                                                 4
        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 5 of 14



FTC’s claims or the Defendants’ defenses. Further, the expedited discovery provision provides

that the Federal Rules of Civil Procedure’s limitations regarding subsequent depositions of

individuals shall not apply to depositions taken pursuant to the expedited discovery provision and

that any such depositions shall not be counted towards the ten-deposition limit set forth in the

Rules. [Id. at XXV(A), p.31.] Finally, the expedited discovery provision does not allow any of

the Defendants to engage in any reciprocal discovery, regardless of the topic—only the FTC and

Temporary Receiver may engage in expedited discovery.

       On January 29, 2021, the Court granted Mr. Dennis’s motion requesting leave to present

live testimony at the preliminary injunction hearing. [ECF No. 154.] As Mr. Dennis’s motion

explained, he intends to testify about his role at Raging Bull and his lack of involvement in the

allegedly deceptive practices outlined in the FTC’s Complaint. [ECF No. 151.] On February 4,

2021, however, the Court vacated the preliminary injunction hearing to allow Raging Bull to

submit a proposed business plan that would allow it to operate lawfully and profitably. [ECF No.

165.] Mr. Dennis, a mere employee of Raging Bull, is in no way involved in discussions about

Raging Bull’s business plan. The very next day, the FTC noticed a seven-hour deposition of Mr.

Dennis, despite never having previously indicated any intent to depose Mr. Dennis prior to the

preliminary injunction hearing. Mariella Decl. ¶ 5.

       When asked how the FTC intends to question Mr. Dennis for seven hours about the limited

categories of discovery provided for in the TRO’s expedited discovery provision, the FTC stated

that it intended to question Mr. Dennis about his role and responsibilities at Raging Bull—a topic

that is not relevant to implementing the TRO, but that rather goes to Mr. Dennis’s purported

individual liability for the allegedly deceptive practices at issue. Mariella Decl. Ex. A at 5. Mr.

Dennis also expressly stated that he intended to testify about that topic at the preliminary injunction




                                                  5
         Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 6 of 14



hearing. Mr. Dennis’s counsel informed the FTC that Mr. Dennis has not been involved in Raging

Bull’s business since shortly after the TRO was issued, and therefore would have no meaningful

information about the nature of its business transactions and operations that would be relevant to

implementing the TRO. Id. at 4. The FTC refused to agree to limit the scope of the deposition to

questions relevant to implementing the TRO. Id. at 1, 3. The FTC also explicitly stated that it

seeks to depose Mr. Dennis because Mr. Dennis “is requiring the parties and the Court to conduct

an evidentiary hearing” and that it seeks to depose Mr. Dennis about the same topics that will form

the basis of his testimony at the preliminary injunction hearing. Id. Essentially, the FTC stated

that Mr. Dennis’s expedited deposition will not only go well beyond the bounds of the expedited

discovery provision, but will be entirely boundless.1

                                           ARGUMENT

         Rule 26(c) of the Federal Rules of Civil Procedure provides that “[t]he court may, for good

cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Here, such a protective order is warranted to limit the scope of any

expedited deposition of Mr. Dennis to the categories of discovery explicitly listed in the expedited

discovery provision of the TRO and to prohibit the FTC from obtaining free, early discovery

relevant only to the merits of their claims against Mr. Dennis.

    I.      The TRO’s Expedited Discovery Provision Does Not Permit Early Merits
            Discovery.

         The FTC’s proposed deposition of Mr. Dennis on the merits of its claims against him falls

outside of the scope of the expedited discovery provision in the TRO. Rule 26(d)(1) provides that



1
       While the FTC stated that “it is not our contention that the scope of permitted expedited
discovery is coextensive with normal pre-trial discovery,” Mariella Decl. Ex. A at 1, that
contention is meaningless because the FTC has otherwise refused to explain the permissible scope
of expedited discovery or to place any limitations on the scope of the deposition.


                                                  6
        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 7 of 14



“[a] party may not seek discovery from any source before the parties have conferred as required

by Rule 26(f), except . . . when authorized by these rules, by stipulation, or by court order.”

Requests for expedited discovery prior to a Rule 26(f) conference are evaluated under a “standard

based upon reasonableness or good cause, taking into account the totality of the circumstances.”

Nat’l Urban League, et al. v. Louis DeJoy, et al., No. CV GLR-20-2391, 2020 WL 8413573, at *1

(D. Md. Sept. 3, 2020) (Russell, J.) (denying overbroad request for expedited discovery).

        Here, the FTC justified the need for expedited discovery by citing a “substantial risk of

asset dissipation and document destruction,” by representing that the discovery would be used “to

locate and secure relevant documents and assets,” and by stating that expedited discovery was “in

the interest of justice . . . to maintain the status quo and preserve this Court’s ability to award full

and effective final relief.” [ECF No. 2-1 at 54; see also ECF No. 2 at 2 (emergency motion for

TRO stating that the TRO “is necessary to stop the Defendants’ unlawful conduct and prevent the

dissipation of assets and destruction of records, thereby preserving the Court’s ability to provide

effective relief to consumers . . . .”).] Accordingly, the Court granted the FTC’s proposed order

allowing for limited expedited discovery on four, specific topics relevant to locating and securing

documents and assets. [ECF No. 64 at XXV, p.30.]

        The FTC’s demand of a boundless deposition of Mr. Dennis on the merits of its claims and

in preparation for the preliminary injunction hearing both falls outside of the scope of the expedited

discovery provision and directly contravenes the FTC’s representations to this Court when it

requested expedited discovery. The FTC seeks to depose Mr. Dennis about not only the location

of assets and documents, but also about his past role and responsibilities at Raging Bull. Mariella

Decl. Ex. A at 5. Mr. Dennis’s past role and responsibilities at Raging Bull have no bearing on

the implementation of the TRO because they are not related to halting the allegedly unlawful




                                                   7
        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 8 of 14



practices, securing assets, or securing documents. He has not performed work for Raging Bull

since the TRO was entered and he already provided the FTC with detailed financial disclosures

with thousands of pages of backup documentation to assist the FTC in securing his personal assets.

The FTC’s proposed deposition of Mr. Dennis thus appears to be aimed solely at assisting the FTC

in preparing for the preliminary injunction hearing and, specifically, meeting its burden of

demonstrating that it is likely to succeed in proving that Mr. Dennis is individually liable for the

deceptive practices alleged in the Complaint. See FTC v. Ross, 743 F.3d 886, 892 (4th Cir. 2014)

(explaining that individuals may be found liable under Section 5 of the FTC Act only if the FTC

proves that the defendant: “(1) participated directly in the deceptive practices or had authority to

control those practices, and (2) had or should have had knowledge of the deceptive practices”).

       The FTC has contended that the topics permitted under the expedited discovery provisions

of the TRO, including the “nature, location and extent of Defendants’ business transactions and

operations” and “documents reflecting Defendants’ business transactions and operations,”

somehow encompass questions about Mr. Dennis’s past role and responsibilities at Raging Bull.

Mariella Decl. Ex. A at 5. But under such a broad interpretation, expedited discovery would be

limitless and the FTC could essentially ask Mr. Dennis any question remotely relevant to Raging

Bull at the expedited deposition. If the expedited discovery provision had been intended to be so

broad, it would have not been qualified with the word “limited” or confined to four specified

categories of discovery. And if the expedited discovery provision had been intended to broadly

encompass preparation for the preliminary injunction hearing, it would have granted all parties

leave to conduct such discovery, not just the FTC and the Temporary Receiver. The expedited

deposition that the FTC seeks would constitute free merits discovery in addition to the merits

discovery that the FTC will be entitled to conduct at a later stage in this case.




                                                  8
        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 9 of 14



       Further, if the FTC thought broad expedited discovery on Mr. Dennis’s past role and

responsibilities at Raging Bull in preparation for the preliminary injunction hearing was necessary

and proper, it could have requested such discovery and explained good cause for such discovery

to this Court when it filed the TRO motion. In other cases, the FTC has, in fact, requested such

expedited discovery relating to an individual defendant’s relationship with a corporate defendant.

For example, in FTC v. Zurixx, LLC, the court granted expedited discovery on the same four topics

listed in the expedited discovery provision in the TRO in this case, plus two additional topics:

(1) “control of the Corporate Defendants” and (2) “information related to Individual Defendants’

role in Corporate Defendants’ business transactions and operations.” No. 2:19-CV-00713, 2019

WL 7790890, at *12 (D. Utah Oct. 1, 2019); see also, e.g., FTC v. Cardiff, No.

EDCV182104DMGPLAX, 2020 WL 3867294, at *1 (C.D. Cal. July 2, 2020) (granting expedited

discovery “regarding [individual defendant’s] involvement with and relationship to [entity]” in

addition to discovery regarding “the nature and disposition of [entity’s] assets, and compliance

with the TRO”). The FTC could have requested and attempted to justify broader expedited

discovery here, but it did not. Instead, it requested expedited discovery only “to locate and secure

relevant documents and assets.” [ECF No. 2-1 at 54.] And, accordingly, the Court granted such

limited expedited discovery only “for the purpose of discovering: (1) the nature, location, status,

and extent of Defendants’ Assets; (2) the nature, location, and extent of Defendants’ business

transactions and operations; (3) Documents reflecting Defendants’ business transactions and

operations; or (4) compliance with [the TRO].” [ECF No. 64 at XXV, p.30.]

       In any event, the FTC would have been unable to demonstrate—and cannot demonstrate

now—good cause for such early merits discovery.           First, the FTC has had access to an

extraordinary amount of information even prior to filing the Complaint in this case, as




                                                 9
         Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 10 of 14



demonstrated by the 3,061 pages of evidence attached to its TRO motion. Second, Mr. Dennis

himself requested leave to testify at the hearing on the very topics on which the FTC seeks to

depose him. The FTC will thus have a robust record on those topics after the hearing. Third, the

FTC currently has access to every document in Raging Bull’s possession, presumably including

hundreds of thousands of emails and Slack messages between Raging Bull employees, including

Mr. Dennis, that reflect their roles and responsibilities at Raging Bull, as demonstrated by the

approximately 1,500 additional pages of evidence that the FTC was able to attach to its reply brief.

And finally, the FTC cannot point to any reason why expedited discovery on the merits of its

claims should be one-sided or why no defendant should be entitled to conduct discovery in

preparation for the preliminary injunction hearing. The FTC cannot point to any good cause for

seeking to depose Mr. Dennis on the merits of the claims against him at this early stage in the

litigation, while exempting that deposition from the Federal Rules of Civil Procedure’s limitations

and precluding Mr. Dennis from conducting any early discovery of his own.

   II.      An Expedited Deposition of Mr. Dennis Would Be Unduly Burdensome and
            Prejudicial.

         Denying Mr. Dennis’s requested protective order and permitting the FTC to conduct early

discovery on the merits of its claims against Mr. Dennis would be unjust, unduly burdensome, and

would prejudice Mr. Dennis. First, the FTC seeks to use the expedited discovery it has been

granted for far broader purposes than it represented were necessary when it obtained the TRO and

to gain an unfair advantage by deposing Mr. Dennis on the merits of the claims against him prior

to the preliminary injunction hearing. The Court should not sanction such conduct—if the FTC

contends it is entitled to extraordinary relief that is exempt from the Federal Rules of Civil

Procedure, it must request and justify that relief with the Court. See Fed. R. Civ. P. (d)(1) (“A




                                                10
        Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 11 of 14



party may not seek discovery from any source before the parties have conferred as required by

Rule 26(f), except . . . when authorized . . . by court order.”) Here, it did not do so.

       Second, an expedited deposition on the merits of the claims against Mr. Dennis would

essentially be a one-sided opportunity for the FTC to prepare for the preliminary injunction

hearing, while Mr. Dennis and the other Defendants are not permitted to conduct any discovery

prior to the hearing, including depositions of the FTC’s expert witness or the more than twenty

consumer declarations on which the FTC has relied. This one-sided opportunity would be in

addition to the other material advantages that the FTC has had at its disposal, including its

extensive and secret investigation into this case before filing the Complaint and its current

unfettered access to all of Raging Bull’s records. The FTC cannot point to any reason that it should

be the only party permitted to use discovery to build its case prior to the preliminary injunction

hearing.

       Third, if the deposition is permitted under the expedited discovery provision, the FTC

would be permitted to depose Mr. Dennis again later in this case, and their expedited deposition

would not count towards their ten-deposition limit under the Federal Rules. Permitting the FTC

to depose Mr. Dennis twice on the merits of the claims against him would afford the FTC yet

another advantage in this case to which no other party is entitled.

       Finally, preparing and sitting for two full, seven-hour depositions of Mr. Dennis in this

matter would cost Mr. Dennis tens of thousands of dollars in attorneys’ fees. Such fees would be

unduly costly and burdensome for Mr. Dennis, whose assets are frozen under the TRO.

                                          CONCLUSION

       For the foregoing reasons, the Court should enter a protective order (a) quashing the FTC’s

notice of deposition and ordering that any expedited deposition can cover only topics permitted by




                                                  11
       Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 12 of 14



the expedited discovery provision of the TRO and cannot cover topics solely relevant to the merits

of the FTC’s claims or Mr. Dennis’s defenses, such as Mr. Dennis’s past role and responsibilities

at Raging Bull or (b) ordering that Mr. Dennis’s expedited deposition is subject to the limitations

and conditions set forth in Rule 30(a)(2) of the Federal Rules of Civil Procedure, meaning that the

FTC cannot depose Mr. Dennis twice and that the deposition will count towards the FTC’s ten-

deposition limit, and permitting all parties to conduct reciprocal discovery in preparation for the

PI hearing.

Dated: February 17, 2021
                                             Respectfully submitted,


                                             /s/ Matthew L. Schwartz
                                             Matthew L. Schwartz
                                             John T. Zach
                                             Sabina Mariella
                                             BOIES SCHILLER FLEXNER LLP
                                             55 Hudson Yards
                                             New York, New York
                                             Tel.: (212) 446-2300
                                             E-mail: mlschwartz@bsfllp.com
                                                       jzach@bsfllp.com
                                                       smariella@bsfllp.com

                                             Jonathan Shaw (Bar No. 11328)
                                             BOIES SCHILLER FLEXNER LLP
                                             1401 New York Ave, NW
                                             Washington, DC 20005
                                             Tel: 202 274 1123
                                             E-mail: jshaw@bsfllp.com

                                             Brian Levin
                                             LEVIN LAW, P.A.
                                             2665 South Bayshore Drive Penthouse 2B
                                             Miami, Florida 33133
                                             Tel: (305) 539-0593
                                             E-mail: brian@levinlawpa.com



                                                12
Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 13 of 14



                             Counsel for Defendants Kyle W. Dennis, Winston
                             Corp., and Winston Research Inc.




                               13
       Case 1:20-cv-03538-GLR Document 171 Filed 02/17/21 Page 14 of 14



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 17, 2021 a true and accurate copy foregoing was

properly served on all parties through the ECF system.


                                                         /s/ Matthew L. Schwartz
                                                         Matthew L. Schwartz
                                                         BOIES SCHILLER FLEXNER LLP
                                                         55 Hudson Yards
                                                         New York, New York
                                                         Tel.: (212) 446-2300
                                                         E-mail: mlschwartz@bsfllp.com




                                               14
